Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1,3-4,8-9,11-13 are under examination.

Applicants/Amendments
	Applicants state that the independent claim has been amended to include the features such as cell count cancelled in claim 7 which were not part of the rejections in the last office action.  Examiner respectfully disagrees since claim 7 was addressed in the previous office action.  The amount of cells needed is dependent upon the amount of cells needed to break biomass materials down in a bioreactor.  

MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 

	A review of the specification fails to provide evidence that the claimed cell concentration is critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing the prior art reference (Pfeiffer) to try a finite number of possible concentrations of cells to predictably arrive at the claimed concentration through routine optimization.  An artisan would have reasonable expectation of success in optimizing the concentrations because determining the amount of desired cell concentration was long established in the art.  The Pfeiffer document teaches the instantly claimed concentration above. 

Applicants argue, “Pfeiffer is directed to a method for use in underground formations.  Thus, 1) no bioreactor is utilized, 2) the specifically defined biomass material is not utilized, and 3) there is no slurry pumped from the first bioreactor to a second bioreactor.  Thus, these are additional features that are not taught by Pfeiffer”
Applicants are arguing the existence of a bioreactor.  The abstract teaches a “…microbial consortium which includes one or more species of Thermotoga microorganisms to convert the first intermediate hydrocarbons into one or more second intermediate hydrocarbons and oxidized carbons.”  The Pfeiffer reference does not expressly state that the Thermotoga consortium is a bioreactor.  A bioreactor is a system that uses organisms and/or active substances from organisms to convert substances into another type of substance.  Pfeiffer is describing a bioreactor system because Pfeifer teaches that Thermotoga (a living organism) is being used to convert first intermediate hydrocarbons into second intermediate hydrocarbons and oxidized carbons (Pfeiffer-abstract).  

Applicants are now arguing that Pfeiffer fails to teach  the biomass materials that are mentioned in the instant set of claims.  Paragraph 28 of Pfeiffer states that the biomass material that can be used includes the following:  oil, coal, coke, kerogen, anthracite, coal, tar, lignite, peat carbonaceous shale, sediments rich in organic matter.  These can be considered organic industry waste which are present in the instant set of claims.  

The term pump/pumping is not defined in the specification.  Giving the claim the broadest reasonable interpretation, the term “pump/pumped” can mean to force liquid, gas, etc to move.  That is occurring in this case because the products of the Thermotoga consortium which can be considered a slurry are being forcefully moved to a third consortium where additional conversion occurs (Abstract).  Figure 1 shows that the conversion reactions are taking place separately.  A force/pump must be placed on product contents from each reaction in order to get them to move to the subsequent stage/consortium.  In Pfeiffer, the process goes from a first consortium (first bioreactor) to a second bioreactor with microbes such as Thermotoga and then to a third consortium.  The bioreactions are in sequential order and the products from one bioreactor/reaction are forced/pumped into the second/bioreactor/bioreaction, etc (Abstract).    

Applicants further argue, “it is doubtful that such a consortia (described in the reference) can actually be identified that would result in the degradation of the underground carbon source.  For example, it is doubtful that such a consortia could be identified where the very different organisms all work under conditions present in the underground formation.”  
This argument is not commensurate in scope with the instant set of claims.  There is nothing in the claims that even mentions that this process must occur underground; the instant set of claims do not require a first consortium similar to Pfeiffer’s first consortium even be present. Paragraph 10 states that microbes to be used in the first consortiums can be identified.  Paragraphs 11-12 state that the microbes from the first microbial consortia can be isolated from the contaminated site where the carbonaceous materials to be degraded are present.  The claims do not require that a specific species of microorganism be used.  The claims require a degradation process using hyperthermophile such as Thermotoga which is taught in paragraphs 13-20 of Pfeiffer.  

    PNG
    media_image1.png
    753
    589
    media_image1.png
    Greyscale


The arguments against Kovacs is that the Kovacs reference does not cure the deficiencies of the primary reference.  Since the primary reference is not deficient, then Kovacs is proper for what it teaches.  

Like the argument made against Pfeiffer, applicants argue that the high amount of cells is not expressly taught in the cited Felder reference.  Examiner respectfully disagrees since claim 7 was addressed in the previous office action.  The amount of cells needed is dependent upon the amount needed to break biomass materials down in a bioreactor.  

	A review of the specification fails to provide evidence that the claimed concentration of cells is critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing the prior art references to try a finite number of possible concentrations of cells to predictably arrive at the claimed concentration through routine optimization.  An artisan would have reasonable expectation of success in optimizing the concentrations because determining the amount of desired cell concentration was long established in the art as demonstrated by Felder and Raven above.  The Felder and Raven documents renders the instantly claimed cell concentration.  

	Applicants further argue that Raven fails to teach the amount of cells used in the bioreactor because, “the current claims specifically require that the cell density is achieved in a bioreactor containing the specified biomass materials.”  Raven uses a standard defined media to achieve high cell count.  There is no teaching in Raven that such densities could be obtained on the specific biomass sources listed in claim 1.”  

	Applicants are arguing that the combination of Felder and Raven is not appropriate to teach a high cell count.  Raven teaches that high levels of a microorganism can be maintained by growing the microbes in medium with assailable sources of carbon and nitrogen under steady state conditions and removing hydrogen.  The medium used in Raven and Raven’s culture conditions can be combined with Felder because the biomass materials taught in Felder contain carbon and they also support cell growth; the components of the Raven medium would promote high cell growth.  There is motivation to use the medium and culture conditions taught in Raven with the biomass of Felder in order to maintain a high cell population so that more biomass material can be successfully broken down by the cells.  A person of ordinary skill in the art, would have been motivated to have used nitrogen and to have removed the hydrogen as taught in Raven in order to increase the number of cells taught in Felder in order to further break down more biomass materials into useful intermediates/products.  There is a particularly strong motivation to use the Raven reference since Raven deals with the culture of hyperthermophiles which are the microorganisms used in the Felder reference.

Applicants argue that the amount of cells is critical to the production of methane.  Applicants have failed to show criticality of ranges.  The combination of Felder, Ueda, and Ahring still produce methane in a manner like applicants’ instant invention.  
 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. priority 60/831,635 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application.  Therefore, priority cannot be traced back to priority application 60/831,635 (filed 7/18/2006).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4,8-9,11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A claim limitation in claim 1 recites, “pumping said slurry from step b)”  This claim has improper antecedent basis because the original step b was crossed off so it cannot now be determined what step b is referring to.  The proper metes and bounds of the claims cannot be established.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1,3-4,8,11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeiffer (US 20060223159) in view of Raven (USPT 5,624,841)

Pfeiffer teaches a process comprising: providing an organic industry waste biomass (Paragraph 28) and population of at least one genus of a hyperthermophilic organism (Paragraph 46), degrading said biomass by fermentation or by anaerobic or aerobic respiration in the presence of said population of at least one genus of a hyperthermophilic organism to produce hydrogen and a slurry comprising biomass residue and acetate (this system that produces product from biomass is considered a bioreactor), and pumping said slurry from step into a methane bioreactor to produce biogas in a second fermentation process, and removing the biogas from the methane bioreactor (Abstract, Paragraphs 13-15, Paragraph 20, Paragraphs 32-33, Figures) as in instant Claim 1,
Pfeiffer does not mention maintaining high levels of hyperthermophiles.  However, at the time of applicants’ invention, it would have been obvious to have maintained high hyperthermophile levels based on the teachings of Raven.  Raven teaches that high levels of a microorganism can be maintained by growing the microbes in medium with assailable sources of carbon and nitrogen under steady state/stationary conditions while removing biogas including hydrogen throughout the process (Col 2, ln 29-40) 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentration in claim 1 is critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of invention to try a finite number of possible concentration microorganisms to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations because methods of increasing the concentration of the fermenting microbes were long established in the art as demonstrated by Raven.  Thus Raven renders the instantly claimed concentration above obvious.as in instant Claims 1,8       
Pfeiffer teaches wherein said population of at least one genus of a hyperthermophilic organism in an anerobic hypderthermophilic organism (Paragraph 20) as in instant Claim 3,  the organism is Thermotoga (Paragraph 20) as in instant Claim 4.
Pfeiffer does not teach that the hyperthermophilic microorganisms can be cultured in medium with a low amount of salt.  However, at the time of applicants’ filing, it would have been obvious to have cultured the microbes in a solution with a low salt content because Raven discloses that sodium chloride can be added to medium used to culture hyperthermophiles within the claimed ranges of 11-13.  Furthermore, it would have been expected that the amount of salt would have been optimized in order to best suit the hyperthermophiles present (Col 2, 54-65) as in instant Claims 11-13
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeiffer (US 20060223159) in view of Raven (USPT 5,624,841), and Ueda JPH08308587

	Pfeiffer and Raven apply as above to teach claim 1.  Pfeiffer does not expressly teach the appropriate temperature to maintain a hyperthermophile culture.  However, at the time of applicants’ invention, it was known that hyperthermophilic bacteria thrived best at temperatures of 80C or move as discussed in the translated version of Ueda (Paragraph 5).  Therefore, it would have been obvious to have maintained the temperature during hyperthermophilic culturing at 80C or more.  Such a high temperature would inherently decontaminate the biomass and kill off unwanted pathogens.  
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   


Claims 1,3-4,8-9,11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Felder (US 20060281144) in view of Ueda JPH08308587, Starnes (USPT 5,268,280), Ahring (USPT 6,555,350) and Raven (USPT 5,624,841)

	Felder teaches providing organic matter (sewage and manures) (Page 2[27]) and a population of hyperthermophilic organisms (Pyrococcus furiosus) (Page 1[4]) to degrade organic matter by respiration (Abstract).  Paragraph 34 states that such undesirable organic waste materials are broken down in an anaerobic environment (Pages 3-4 [34  and 41]) products including hydrogen are generated (Page 1[2]); (because microbes are converting a substrate to a product---the location where this is taking place would be considered a bioreactor).  The fermentation process produces a fermentation broth which is composed of liquid and solid pieces of broken biomass material which represent a slurry as in instant Claim 1.
	Felder does not teach the use of Thermatoga as the hyperthermophilic organism.  However, at the time of applicant’s invention, Ueda had stated that is was known that both Pyrococcus and Thermotoga martina were capable of breaking down organic waste material in order to produce useful biofuel products such as hydrogen  (Paragraph 5, Pages 3-4[Paragraph 8]).  Since Thermotoga can successfully break down such organic material and produce hydrogen like the hyperthermophiles mentioned in Felder, an artisan would have been motivated to have used the Thermotoga  strain mentioned in Ueda in the inventive process taught by Felder as in instant Claims 1,
The Felder and Ueda references both focus on hydrogen production, not acetate production.  However, at the time of applicants’ invention, Starnes had also taught that Thermotoga species were capable of breaking biomass/organic products down into acetate and several minor organic products (Col 4, ln 58-60).  Paragraph 25 of Felder states that “waste material may be any material that one wishes to degrade or detoxify for example, sugar containing waste wasters….sewage related waste waters, such as municipal sewage.”  Ueda uses the same types of biomass materials (Paragraph 5, Pages 3-4[Paragraph 8]).    Felder and Ueda do not specifically state that acetate is also produced along with the hydrogen.  Felder teaches that organic waste products include sugars.  Starnes teaches that including medium with sugars does indeed result in production of products such as acetate (Col 4, ln 58-60).  Therefore, in cases where the organic waste products contained sugars, it would be expected that acetate would be inherently produced along with hydrogen.
Neither Felder, Ueda, or Starnes teach the transfer of the acetate from fermentation broth/slurry into a fermentation process resulting in the production of a biogas such as methane.  However, such a step would have been obvious based on the teachings of Ahring.  Arhring teaches pumping fermentation slurry that can contain products such as acetate into an additional fermentation reactor in order to convert acetate into methane gas (Abstract, Colum 2, lines 39-67).  An artisan would have been  motivated to have treated fermentation slurry containing acetate by methane fermentation because fermentation slurry contains water which is often recycled in such fermentation operations in order to save money, and fermentation products such as acetate decrease the ability of a fermentation process to function efficiently.  Products such as acetate can significantly slow down and/or inhibit the fermentation process once reintroduced into a fermentation bioreactor (Abstract; Col 2, ln 63-67).  When acetate is converted into methane gas, the amount of inhibitory acetate decreases and methane gas can easily be removed from the system.  The Drawing description, Figure 1 mentions that the methane gas produced from products such as acetate may be “drawn off continuously for the production of heat or electricity.”  This means that the methane gas is removed from the bioreactor in which it is produced. as in instant Claim 1. 
The prior art references (Felder, Ueda, or Starnes) do not mention maintaining high levels of hyperthermophiles.  However, at the time of applicants’ invention, it would have been obvious to have maintained high hyperthermophile levels based on the teachings of Raven.  Raven teaches that high levels of a microorganism can be maintained by growing the microbes in medium with assailable sources of carbon and nitrogen under steady state/stationary conditions while removing biogas including hydrogen throughout the process (Col 2, ln 29-40).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentration in claim 1 is critical. Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of invention to try a finite number of possible concentration microorganisms to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations because methods of increasing the concentration of the fermenting microbes were long established in the art as demonstrated by Raven.  Thus Raven renders the instantly claimed concentration (109cell/ml) above obvious.as in instant Claims1,3-4,8       
Felder teaches in Paragraph 13 states that the waste can be heated to a temperature of 80 to 100 degrees C (Paragraph 13).  Hot temperatures of 80-100 would inherently destroy pathogenic microbes present as in instant Claim 9. 
Ueda teaches that Pyrococcus and Thermotoga martina were capable of breaking down organic waste material in order to produce useful biofuel products such as hydrogen  (Paragraph 5, Pages 3-4[Paragraph 8]).  Both bacteria are anaerobic hyperthermophilic bacteria as in instant Claims 3-4

Raven discloses that sodium chloride can be added to medium used to culture hyperthermophiles within the claimed ranges of 11-13.  Furthermore, it would have been expected that the amount of salt would have been optimized in order to best suit the hyperthermophiles present (Col 2, 54-65) as in instant Claims 11-13
According, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.   

Conclusion
All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657